Title: To Thomas Jefferson from Bernard Peyton, 16 February 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
16 Feby 1824
I sent you saturday last, ten Boxes Tin, by a Waggon, who promised to deliver it to you, at Monticello, at 50¢ per hundred, which is very low—hope they will reach you safely—I remitted Mr Barnes the $65125/100 Dollars, mentioned in my last, the day after the date of that letter, in a Bank check—With sincere regard Dr Sir Yours very trulyBernard PeytonFlour $5 dullWheat 92 @ 95¢Tobacco $2½ @ 10PrivateOur old friend Dr F.....e is very low; & not expected ever to leave his Bed again—should that turn out to be the fact, I will give you the earliest intimation of it, praying your interest in my behalf, at W.........n, for the place he holds—& this you may expect to hear of daily, from all I can learn.—There will be many candidates &  of imposing pretensions too, which will make the greater exertions of myself & friends necessary, & the difficulty is, that it is a subject which can’t be mentioned, until the vacancy occurs, & then, many persons who would gladly support my pretensions, may be forestald in favor of others, this tho’ can’t be helped, as silence I deem but decent & proper, pending it, I shall observe it— I hope the P.......t will recollect the conversation, on the subject, with you, & be bound by it—but really I feel secret apprehensions about it—I will, under any circumstances, cary from here, very strong testimonials, from persons of high standing, in every line of lifeB.P.—